Exhibit 10.8

CUMULUS MEDIA INC.

2011 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

This AGREEMENT (this “Agreement”) is made as of                ,     (the “Date
of Grant”) by and between Cumulus Media Inc., a Delaware corporation (the
“Company”), and                     (the “Optionee”).

1. Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2011
Equity Incentive Plan (the “Plan”).

2. Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Optionee an option (the “Option”) to purchase shares of Common
Stock (the “Option Shares”). The Option may be exercised from time to time in
accordance with the terms of this Agreement. The Option Shares may be purchased
pursuant to this Option at a price of $ per share of Common Stock, subject to
adjustment as hereinafter provided (the “Option Price”). The Option is intended
to be a nonqualified stock option and shall not be treated as an “incentive
stock option” within the meaning of that term under Section 422 of the Code, or
any successor provision thereto.

3. Term of Option. The term of the Option shall commence on the Date of Grant
and, unless earlier terminated in accordance with Section 8 hereof, shall expire
ten (10) years from the Date of Grant.

4. Right to Exercise. Subject to the terms of Section 6 hereof, the Option shall
be exercisable with respect to:

 

of the Option Shares on       of the Option Shares on       of the Option Shares
on    and    of the Option Shares on    ,   

if on each respective date the Optionee remains in the continuous employ of the
Company or any Subsidiary as of each such date. The Optionee shall not be
entitled to acquire a fraction of an Option Share pursuant to this Option. The
Optionee shall be entitled to the privileges of ownership with respect to Option
Shares purchased and delivered to the Optionee upon the exercise of all or part
of this Option.

For purposes of this Agreement, the continuous employment of the Optionee with
the Company or a Subsidiary shall not be deemed to have been interrupted, and
the Optionee shall not be deemed to have ceased to be an employee of the Company
or any Subsidiary, by reason of (i) the transfer of his employment among the
Company and any of its Subsidiaries or (ii) his absence or leave approved by a
duly constituted officer of the Company or any of its Subsidiaries.



--------------------------------------------------------------------------------

5. Option Nontransferable. The Optionee may not transfer or assign all or any
part of the Option other than by will or by the laws of descent and
distribution. This Option may be exercised, during the lifetime of the Optionee,
only by the Optionee, or in the event of the Optionee’s legal incapacity, by the
Optionee’s guardian or legal representative acting on behalf of the Optionee in
a fiduciary capacity under state law and court supervision.

6. Accelerated Vesting of Option. Notwithstanding the provisions of Section 4
hereof, the Optionee’s right to exercise the Options covered by this Agreement
will become immediately vested earlier than the time provided in such section
upon the Optionee’s death or Disability that shall occur while the Optionee is
an employee of the Company or a Subsidiary. For purposes of this Agreement,
“Disability” shall mean (A) the Optionee’s incapacity due to physical or mental
illness to substantially perform the Optionee’s duties and the essential
functions of the Optionee’s position, with or without reasonable accommodation,
on a full-time basis for six (6) months as determined by the Board in its
reasonable discretion, and within thirty (30) days after a notice of termination
is thereafter given by the Company or a Subsidiary, the Optionee shall not have
returned to the full-time performance of the Optionee’s duties; or (B) the
Optionee becomes eligible to receive benefits under the long-term disability
plan of the Company or any Subsidiary; provided, however, if the Optionee shall
not agree with a determination to terminate his employment because of
Disability, the question of the Optionee’s disability shall be subject to the
certification of a qualified medical doctor agreed to by the Company and the
Optionee. The costs of such qualified medical doctor shall be paid for by the
Company.

7. Notice of Exercise; Payment.

(a) To the extent then exercisable, the Option may be exercised in whole or in
part by written notice to the Company stating the number of Option Shares for
which the Option is being exercised and the intended manner of payment. The date
of such notice shall be the exercise date.

(b) Payment equal to the aggregate Option Price of the Option Shares being
purchased pursuant to an exercise of the Option must be tendered in full with
the notice of exercise to the Company in one or a combination of the following
methods as specified by the Optionee in the notice of exercise: (i) cash in the
form of currency or check or by wire transfer as directed by the Company;
(ii) through the surrender to the Company of shares of Common Stock owned by the
Optionee for at least six months having a value at the time of exercise equal to
the aggregate Option Price; (iii) by a combination of such methods of payment;
or (iv) in such other form of consideration as is deemed acceptable by the
Board.

(c) As soon as practicable upon the Company’s receipt of the Optionee’s notice
of exercise and payment, the Company shall direct the due issuance of the Option
Shares so purchased.

8. Termination of Agreement. This Agreement and the Option granted hereby shall
terminate automatically and without further notice on the earliest of the
following dates:

 

- 2 -



--------------------------------------------------------------------------------

(a) one (1) year following the Optionee’s termination of employment due to the
Optionee’s death;

(b) one (1) year following the Optionee’s termination of employment due to
Disability;

(c) ninety (90) calendar days following Optionee’s termination of employment
other than due to death or Disability;

(d) the date of Optionee’s Termination for Cause; or

(e) ten (10) years from the Date of Grant.

For purposes of this Agreement, “Termination for Cause” shall mean the
termination by the Company or any Subsidiary of the Optionee’s employment with
the Company or any Subsidiary or the Optionee’s removal from office by the
Company as a result of (A) the conviction (or plea of no contest) of the
Optionee for any felony or the indictment of the Optionee for any felony
including, but not limited to, any felony involving fraud, moral turpitude,
embezzlement or theft in connection with the Optionee’s duties or in the course
of the Optionee’s employment with the Company or any Subsidiary; (B) the
misappropriation, conversion, embezzlement or fraud in connection with the
Optionee’s duties or in the course of the Optionee’s employment with the Company
or any Subsidiary; (C) conduct by the Optionee that brings the Company or any
Subsidiary or affiliate of the Company into substantial public disgrace or
disrepute; (D) gross negligence or gross misconduct by the Optionee with respect
to the Company or any Subsidiary or affiliate of the Company; (E) the Optionee’s
abandonment of the Optionee’s employment with the Company or any Subsidiary;
(F) the willful failure by the Optionee to perform the Optionee’s duties under
any employment agreement entered into by and between the Optionee and the
Company or any Subsidiary (other than any such failure resulting from the
Optionee’s Disability), after demand for performance is delivered by the Company
that identifies the manner in which the Company believes the Optionee has not
performed the Optionee’s duties, if, within three (3) days of such demand, the
Optionee fails to cure any such failure capable of being cured; (G) the
Optionee’s violation of any restrictive covenant to which the Optionee is bound;
(H) the Optionee’s breach of a material employment policy of the Company, which
is not cured within three (3) days after written notice thereof to the Optionee;
or (I) any other material breach by the Optionee of any employment or other
agreement with or policy of the Company or any Subsidiary which is material and
which is not cured within thirty (30) days after written notice thereof to the
Optionee. In the event that the Optionee’s Termination for Cause, this Agreement
shall terminate at the time of such termination notwithstanding any other
provision of this Agreement and the Optionee’s entire Option will cease to be
exercisable to the extent exercisable as of such termination and will not be or
become exercisable after such termination. The Optionee shall be deemed to be an
employee of the Company or any Subsidiary if the Optionee is on a leave of
absence approved by the Company or any Subsidiary.

9. Adjustments. The Board shall make or provide for such adjustments in the
numbers of shares of Common Stock covered by the Option, in the Option Price,
and in the kind of securities covered thereby, as the Board, in its sole
discretion, exercised in good faith, may

 

- 3 -



--------------------------------------------------------------------------------

determine is equitably required to prevent dilution or enlargement of the
Optionee’s rights that otherwise would result from (a) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, (b) any merger, consolidation, spin-off, split- off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing. Moreover, in the event of any such transaction or event or in
the event of a Change of Control, the Board, in its discretion, may provide in
substitution for any or all the Optionee’s rights under this Agreement such
alternative consideration (including cash), if any, as it, in good faith, may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of all awards so replaced.

10. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Optionee any right to be employed or remain employed by the Company or
any Subsidiary, or limit or affect in any manner the right of the Company or any
Subsidiary to terminate the employment or adjust the compensation of the
Optionee.

11. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of the Plan and this Agreement, the Option
shall not be exercisable if the exercise thereof would result in a violation of
any such law.

12. Relation to Other Benefits. Any economic or other benefit to the Optionee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Optionee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or any Subsidiary.

13. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Optionee
under this Agreement without the Optionee’s written consent, and (b) the
Optionee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the
“Dodd-Frank Act”) or any regulations promulgated thereunder, including as a
result of the implementation of any recoupment policy the Company adopts to
comply with the requirements set forth in the Dodd-Frank Act.

14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Board acting pursuant to the
Plan, as constituted from time to time,

 

- 4 -



--------------------------------------------------------------------------------

shall, except as expressly provided otherwise herein or in the Plan, have the
right to determine any questions which arise in connection with the grant of the
Option or its exercise.

16. Successors and Assigns. Without limiting Section 5 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.

17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the principles of conflict of laws thereof.

18. Withholding Taxes. To the extent that the Company or any Subsidiary is
required to withhold any federal, state, local or foreign taxes in connection
with any payment made to or benefit realized by the Optionee or other person
under this Agreement, and the amounts available to the Company or any Subsidiary
for such withholding are insufficient, it shall be a condition to the receipt of
such payment or the realization of such benefit that the Optionee or such other
person make arrangements satisfactory to the Company or any Subsidiary for
payment of the balance of such taxes required to be withheld, which arrangements
(in the discretion of the Board) may include relinquishment of a portion of such
benefit. If the Optionee’s benefit is to be received in the form of shares of
Common Stock, and the Optionee fails to make arrangements for the payment of
tax, the Company or any Subsidiary shall withhold such shares of Common Stock
having a value equal to the amount required to be withheld. Notwithstanding the
foregoing, when the Optionee is required to pay the Company or any Subsidiary an
amount required to be withheld under applicable income and employment tax laws,
the Optionee may elect to satisfy the obligation, in whole or in part, by
electing to have withheld, from the shares of Common Stock required to be
delivered to the Optionee, shares of Common Stock having a value equal to the
amount required to be withheld, or by delivering to the Company or any
Subsidiary other shares of Common Stock held by the Optionee. In no event shall
the Market Value per Share of the shares of Common Stock to be withheld pursuant
to this section to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld or such other
amount that will not result in a negative accounting impact. The Optionee shall
also make such arrangements as the Company or any Subsidiary may require for the
payment of any withholding tax obligation that may arise in connection with the
disposition of shares of Common Stock acquired upon the exercise of any portion
of the Option.

19. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, and will be duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof confirmed), or five (5) business days after having been mailed
or three (3) business days after having been sent by a nationally recognized
overnight courier service such as Federal Express or UPS, addressed to the
Company (to the attention of the General Counsel of the Company) at
3280 Peachtree Road, N.W., Suite 2300, Atlanta, Georgia 30308 and to the Option
at the Optionee’s principal residence, or to such other

 

- 5 -



--------------------------------------------------------------------------------

address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt or such other address or to the attention of such
other person as the recipient party shall have specified by prior written notice
to the sending party. Any notice under this Agreement will be deemed to have
been given when so delivered.

20. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that any amounts payable under this Agreement and the Plan and the
Company’s and the Optionee’s exercise of authority or discretion hereunder
comply with the provisions of Section 409A of the Code and the Treasury
regulations relating thereto so as not to subject the Optionee to the payment of
the additional tax, interest and any tax penalty which may be imposed under
Section 409A of the Code. In furtherance of this intent, to the extent that any
provision hereof would result in the Optionee being subject to payment of the
additional tax, interest and tax penalty under Section 409A of the Code, the
parties agree to amend this Agreement in order to bring this Agreement into
compliance with Section 409A of the Code; and thereafter interpret its
provisions in a manner that complies with Section 409A of the Code. Each payment
under this Agreement shall be considered a separate payment and not one of a
series of payments for purposes of Section 409A of the Code. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
Notwithstanding the foregoing, no particular tax result for the Optionee with
respect to any income recognized by the Optionee in connection with this
Agreement is guaranteed, and the Optionee shall be responsible for any taxes,
penalties and interest imposed on the Optionee under or as a result of
Section 409A of the Code in connection with this Agreement.

21. Acknowledgement. The Optionee acknowledges that the Optionee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

[signature page follows]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Agreement, as of the day and year first above written.

 

  CUMULUS MEDIA INC.   By:  

 

  Name:   Title:  

 

  OPTIONEE   Name:

 

- 7 -